Name: Council Regulation (EEC) No 1007/86 of 25 March 1986 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice in respect of the arrangements for production refunds
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 9 . 4. 86 Official Journal of the European Communities No L 94/3 COUNCIL REGULATION (EEC) No 1007/86 of 25 March 1986 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice in respect of the arrangements for production refunds 'Article 9a 1 . A production refund may be granted for starch and certain derived products obtained from rice and broken rice, used in the manufacture of certain products . A list of the products referred to in the first subpara ­ graph shall be drawn up in accordance with the procedure laid down in paragraph 3 . However, under certain conditions to be determined in accordance with that procedure, the Commission may amend the list pursuant to the procedure laid down in paragraph 4. 2 . The refund referred to in paragraph 1 shall be fixed periodically. However, during the marketing years 1986/87, 1987/88 and 1988/89 , the refund may be fixed in respect of a complete marketing year. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the general rules necessary for applying this Article . 4 . The Commission shall adopt the detailed rules for applying this Article and shall fix the amount of the refund in accordance with the procedure laid down in Article 27.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 9 of Council Regulation (EEC) No 141 8/76 (4), as last amended by Regulation (EEC) No 3768/85 (*), makes provision for the granting of produc ­ tion refunds for broken rice used for the manufacture of starch and for brewing, with the aim of ensuring that industry has access to such basic products at lower prices than would result from applying the system of levies and common prices ; Whereas the present arrangements regarding production refunds have proved inappropriate to developments in the starch sector ; whereas it is advisable to restrict refunds to rice starch and certain derived products used for the manufacture of products covered by import arrangements which provide insufficient protection for those products ; Whereas, to facilitate a progressive adjustment to the new situation for that sector of starch production which will no longer be eligible for the production refund under the new provisions, it is necessary to provide for a transitional period ; Whereas, in order to respect the unity of the new arrange ­ ments for production refunds for starches and derived products, provisions should be made for their application as from the beginning of the 1986/87 cereals marketing year, Article 2 The amounts of the production refunds provided for in Article 9 of Regulation (EEC) No 1418/76 shall be progressively reduced during the three marketing years 1986/87, 1987/88 and 1988/89 . Article 3 Article 9 of Regulation (EEC) No 1418/76 shall be repealed with effect from the first day of the 1989/90 cereals marketing year.HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 1418/76 : Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply to cereals as from the beginning of the 1986/87 cereals marketing year . (') OJ No C 234, 13 . 9 . 1985, p. 6 . 0 OJ No C 36, 17. 2. 1986. (3) OJ No C 169 , 8 . 7 . 1985, p. 11 . (4) OJ No L 166, 25 . 6 . 1976, p. 1 . (*) OJ No L 362, 31 . 12 . 1985, p. 8 . No L 94/4 Official Journal of the European Communities 9 . 4 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986 . For the Council The President G. BRAKS